 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LAURA D. WITHERS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                         CASE NO. 1:12-CR-00188-LJO
11
                                     Plaintiff,
12                                                     GOVERNMENT’S MOTION TO DISMISS
                           v.                          INDICTMENT AND ORDER
13
     JOSE ANTONIO GARCIA-ORDAZ,
14
                                 Defendant.
15

16
            Pursuant to Federal Rule of Criminal Procedure 48, the United States, by and through its
17
     undersigned counsel, hereby moves to dismiss without prejudice the indictment filed on June 21, 2012.
18
      Dated: January 24, 2020                               MCGREGOR W. SCOTT
19                                                          United States Attorney

20
                                                     By: /s/ LAURA D. WITHERS
21                                                       LAURA D. WITHERS
                                                         Assistant United States Attorney
22

23                                                  ORDER

24
     IT IS SO ORDERED.
25

26      Dated:    January 27, 2020                          /s/ Lawrence J. O’Neill _____
                                                     UNITED STATES DISTRICT JUDGE
27

28


      MOT. TO DISMISS INDICTMENT &                      1
30    [PROPOSED] ORDER
